I114th CONGRESS2d SessionH. R. 5703IN THE HOUSE OF REPRESENTATIVESJuly 8, 2016Mr. Veasey introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo establish a grant program in the Department of Defense to increase the number of women and underrepresented minorities in Department of Defense military and civilian leadership positions.
1.Short titleThis Act may be cited as the Diversity in Military Leadership Act. 2.Grant program to increase the number of women and underrepresented minorities in Department of Defense military and civilian leadership (a)Grants authorizedThe Secretary of Defense may award grants, on a competitive basis, to any entity that the Secretary determines has the capacity and expertise to carry out the activities described in subsection (b) for the purpose of increasing the participation of women and underrepresented minorities in Department of Defense military and civilian leadership positions.  
(b)ApplicationAn entity that seeks a grant under this section shall submit an application to the Secretary of Defense at such time, in such manner, and containing such information as the Secretary may require.  (c)Authorized activitiesAn entity that receives a grant under this section shall use the grant funds to carry out one or more of the following activities designed to increase the participation of women and underrepresented minorities in Department of Defense military and civilian leadership positions: 
(1)Online interactive workshops for women and underrepresented minorities.  (2)Mentoring programs that partner members of the Armed Forces and officers and employees of the Department of Defense with students who are women or underrepresented minorities, or both.  
(3)Internships for undergraduate and graduate students who are women or underrepresented minorities, or both, with the Department of Defense.  (4)Outreach programs that provide elementary school and secondary school students who are women or underrepresented minorities, or both, with opportunities to increase their exposure to military and civilian defense careers.  
(5)Such additional activities as the Secretary of Defense may authorize.  (d)DefinitionsIn this section: 
(1)The term minority means American Indian, Alaskan Native, Black (not of Hispanic origin), Hispanic (including persons of Mexican, Puerto Rican, Cuban, and Central or South American origin), Asian (including underrepresented subgroups), Native Hawaiian, Pacific Islander origin subgroup, or other ethnic group underrepresented in science and engineering.  (2)The term underrepresented minority means a minority group whose numbers in Department of Defense military and civilian leadership positions per 10,000 population of that group is substantially below the comparable figure for Department of Defense military and civilian leaders who are White and not of Hispanic origin, as determined by the Secretary of Defense.  
